10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00454-EJY Document 12 Filed 06/11/21 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:21-mj-00454-EJY
Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
Vv. Preliminary Hearing and

File Indictment

JOSUE IVAN OROZCO-BECERRA,

aka “Josue Orozco,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(@) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
on June 25, 2021 at the hour of 4:00 p.m., be vacated and continued to October 25, 2021 at
the hour of 4:00 p.m. before Magistrate Judge Elayna J. Youchah in LV Courtroom 3A.

DATED this 11" day of June, 2021.

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00454-EJY Document 12 Filed 06/11/21 Page 2 of 5

 

 

 

 

 

 

 

—__— FILED wnacee RECEIVED
___—- ENTERED ecu SERVED ON
COUNSEL/PARTIES OF REGORD
2021
CHRISTOPHER CHIOU JUN 11
Acting United States Attorney a
Nevada Bar Number 14853 CLERK US DISTRICT C
JARED L. GRIMMER ay. DIST RICT OF nek remy |

 

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: (702) 388-6336

Fax: (702) 388-6418
jared.1.grimmer@usdoj.gov

Attorneys for the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:21-mj-00454-EJY
Plaintiff, Stipulation to Extend
Deadlines to Conduct
v. Preliminary Hearing and

File Indictment (First Request)
JOSUE IVAN OROZCO-BECERRA,

aka “Josue Orozco,”

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States
Attorney, counsel for the United States of America, and Joanne L. Diamond, Assistant
Federal Public Defender, counsel for Defendant JOSUE IVAN OROZCO-BECERRA,
that the Court schedule the preliminary hearing in this case for no earlier than 90 days from
the date of the filing of this stipulation. This request requires that the Court extend two

deadlines: (1) that a preliminary hearing be conducted within 14 days of a detained

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00454-EJY Document 12 Filed 06/11/21 Page 3of5

defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or
indictment be filed within 30 days of a defendant's arrest, see 18 U.S.C. § 3161(b).

This stipulation is entered into for the following reasons:

1. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21.

2. The early disposition program for immigration cases is designed to: (1)
reduce the number of hearings required in order to dispose of a criminal case; (2) avoid
having more cases added to the court’s trial calendar, while still discharging the
government’s duty to prosecute federal crimes; (3) reduce the amount of time between
complaint and sentencing; and (4) avoid adding significant time to the grand jury calendar
to seek indictments in immigration cases, which in turn reduces court costs.

3. The government has made a plea offer in this case that requires defendant to
waive specific rights and hearings in exchange for “fast-track” downward departure under
USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4. Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
preliminary hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody... .”

5. However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

times... .”

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:21-mj-00454-EJY Document 12 Filed 06/11/21 Page 4of5

6. Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny
information or indictment charging an individual with the commission of an offense shail
be filed within thirty days from the date on which such individual was arrested or served
with a summons in connection with such charges.”

7. Defendant needs additional time to review the discovery and investigate
potential defenses to make an informed decision as to how to proceed, including whether
to accept the fast-track plea agreement.

8. Accordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no sooner than 90 days from today’s date.

9. Defendant is in custody and agrees to the extension of the 14-day deadline
imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.
§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation .

10. The parties agree to the extension of that deadline.

11. This extension supports the public interest in the prompt disposition of
criminal cases by permitting defendant to consider entering into a plea agreement under the
United States Attorney’s Office’s fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed
under Federal Rule of Criminal Procedure 5.1(d).

13. ‘In addition, the parties stipulate and agree that the time between today and
the scheduled preliminary hearing is excludable in computing the time within which the
defendant must be indicted and the trial herein must commence pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

§ 3161(h)(7)(B)() and (iv).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00454-EJY Document 12 Filed 06/11/21 Page 5of5

14. This is the first request for an extension of the deadlines by which to conduct
the preliminary hearing and to file an indictment.

DATED this 11th day of June, 2021.

Respectfully submitted,
CHRISTOPHER CHIOU
Acting United States Attorney
/s/ Joanne L. Diamond /s/ Jared L. Grimmer
JOANNE L. DIAMOND JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant JOSUE IVAN
OROZCO-BECERRA

 
